FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 27-41, 43-47 are pending, wherein claim 33 is withdrawn, and claim 47 is new. Claims 1-26 and 42 are cancelled.
Response to Arguments
As an initial note, Applicant filed replacement drawings on 6/1/2022 to overcome particular drawing objections because they do not depict the claim language. The drawings are not being entered because they lack adequate disclosure in the original written description and original claims for the incorporation of new reference items 1001, 1002, and 1003 into the drawings. New Matter presented in drawings is not normally entered (see at least MPEP 608.04, paragraph 5). Reference item 1001 is newly drawn to “a cleaning means” which has some support for being positioned within the housing, however the original disclosure lacks sufficient description as to how they operate, the structure depicted, and the specific locations presented. Reference item 1002 is newly drawn to “a liquid drain”, however the original disclosure lacks sufficient description as to how the drain operates, the structure depicted, and the specific location presented. Reference item 1003 is newly drawn to “an openable end wall or portion”, however the original disclosure lacks sufficient description as to the newly depicted structure and the specific location presented. Furthermore, Applicant’s disclosure is drawn to the end wall itself being a pressure relief device/valve, not an end wall having a pressure relief device. The Examiner further notes there is no disclosure for the newly presented valve being apparently a hinged flapper type valve. Furthermore the newly depicted valve appears to be inoperable because it lacks a seat and any type of bias.
The previous drawing objections for not depicting claimed subject matter are substantially being maintained, as further discussed below.
The written description amendments have been entered as a matter of right. However, since the drawings are not being entered, a new specification objection is presented because the new reference items 1001, 1002, and 1003 are/will not be present in the drawings.
The Examiner notes that while new matter can NOT be entered into the instant application, Applicant might consider cancelling the unsupported claimed subject matter and filing a Continuation in Part (CIP) with amended drawings and written description support.
	Applicant’s remarks dated 6/1/2022 beginning in section B of page 9 as labeled, drawn to “configured to” language are not persuasive. Applicant submits the Examiner errored by not showing that Wang is designed to open based upon certain pressures. As an initial matter, Applicant’s arguments are moot because infinitive verb phrases are not required limitations of apparatus claims. As a second matter even if given full patentable weight, Applicant has not presented a showing that CN 201442728 (herein after “CN’728”) does not perform the intended function as presented by the Examiner in the previous office action. The Examiner has reiterated the claim interpretation section from the previous office action for Applicant’s convenience.
	Applicant’s remarks beginning in section C of page 10 as labeled drawn to drawing objections are not persuasive since the drawings are not being entered and Applicant has not cancelled the pertinent claims … all previous drawing objections are being maintained in their original form. Applicant’s lead line change for the second conduit item 17, as well as for the incorporation of axes A’ and B’ in the non-entered figure 3 would be acceptable if re-presented.
	Applicant’s remarks beginning in section D of page 11 as labeled, drawn to 35 USC 112 rejections are partially persuasive, and some of the previous 35 USC 112 rejections have been withdrawn. Some rejections have not been withdrawn because of the outstanding drawing objections.
	Applicant’s submits in section D paragraph 1 of page 13 as labeled, “Present claim 27 requires that both the first and second valves selectively control fluid flow between the first and second conduit. This would necessitate that the second conduit is provided near the “first opening,” as labeled by the Office, because the first conduit and the second conduit must be separated by both valves. “ In response, Applicant’s argument is not persuasive because a careful reading of the claim language does not require that the first conduit and the second conduit be separated by both valves, merely that “the first and second valves selectively control fluid flow between the first and second conduit”. Valves control fluid flow both upstream and downstream, thus the valves can be located in any position of a flow path to meet the claim language.
Applicant’s argument in section D paragraph 2 of page 13 as labeled, that claiming a flame arrester overcomes CN’728 under 35 USC 102 is persuasive. However, a new rejection under 35 USC 103 is provided utilizing CN 201442728 in view of WO 2016/051209, as further discussed below.
Applicant submits in section D beginning in paragraph 3 of page 13 as labeled, that new claim 47 overcomes CN 201442728. Applicant’s argument is not persuasive in that CN 201442728 reads on the claim language as a 35 USC 102 rejection, as further discussed below. 
	Applicant further requests rejoinder of claim 33 which is premature because no allowable subject matter is being indicated at this time.

Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 

Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 
Note that “configured” followed by an infinitive verb phrase does not impart any requirement of the “capability”. The Examiner suggests removing the infinitive verb phrases and utilizing claim language such as, “…configured such that…”, in which case the “configured” language would revert to requiring the capability to perform the recitation.
Any reference provided by the examiner drawn to intended use and/or infinitive verb phrases should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 27, 29, 30, and 31, “the second conduit”. Applicant has not clearly depicted the second conduit and/or properly used a reference identifier to indicate the second conduit. Note figure 3 reference item 17 is drawn to a voided area and not a conduit.  After a thorough review of the second conduit in the written description it appears that applicant has assigned two different reference numerals (17 and 121) to the same conduit, wherein as depicted item 17 would be the flow path/open area of the wall of the housing/conduit 121. Applicant might consider moving the lead line of 17 to terminate at a section of the housing 121, however such a change would require some sort of clarification as to how 17 differs from 121, otherwise Applicant might be utilizing different reference items and lexicography for the same limitation. Furthermore, if Applicant did move the lead line of 17 to indicate a portion of 12/121 then claim 31 would further create a related but separate drawing objection and 35 USC 112 rejection because claim 31 requires, “the second conduit is defined between the first conduit and the housing”, wherein the second conduit and the housing would now be indicated as the same item and could not meet the claim language.


Claim 40, The valve apparatus according to Claim 27, comprising one or more of:  a solids trap;  a liquid drain;  cleaning means.  

Claim 41, The valve apparatus according to Claim 27, wherein an end wall of the housing is openable to provide an emergency relief vent. Applicant’s disclosure is to an automatic relief valve (page 6 lines 16-22) in what is assumed to be end wall 120, however none of the embodiments, let alone the elected embodiment, depict a further relief valve.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed on 6/1/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: reference items 1001, 1002, 1003, and adding new reference identifiers succeeded by a prime (‘) which are drawn to the new subject matter of the replacement drawings dated 6/1/2022 which are not instantly entered. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-32, 34-41, and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Appropriate corrections are required.
Claim 27 lines 2-3, as well as claims 29, 30, and 31. It is unclear what is meant by “a housing” in relation to “second conduit”.  Applicant claims “a housing” and “second conduit” as being separate structure, however as best understood based upon the drawings the second conduit 17 is necessarily the housing or at least a portion of the housing … thus forcing the claim language to be drawn to something other than applicant’s depicted invention. Figure 3 (the elected embodiment) taken in light of the written description features item 17 as “the second conduit”, item 12 as the housing, and item 121 as a wall of the housing. However item 17 is not drawn to a separately depicted conduit. As best understood based upon the drawings, item 17 is the flow path formed by the housing 12. This concept becomes further complicated by item 17 in figures 5 and 6 which is supposed to be the same embodiment, wherein the flame arrester 13 is now being indicated as item 17, drawing into question if the flame arrester 13 and second conduit 17 are the same item having two different nomenclatures and two different reference items. This rejection corresponds to a drawing objection above, see the drawing objection for further discussion. For purposes of compact prosecution, the Examiner shall proceed with the understanding that the “second conduit” is the housing 12.
Claim 27 lines 6-7, it is unclear how “the principal flow axes” can be “opposed”. An axis is an imaginary line about which a body rotates, wherein a line is not limited to one direction thus two axes cannot be opposed. Applicant might consider replacing the term “axes/axis” with the term “vector” or alternatively claim first and second flow path directions, however such changes would require further changes such as establishing antecedent basis and/or changes to the written description to support the terms with reference identifiers in the elected embodiments. This issue is further complicated because Applicant has not depicted the axes with appropriate reference identifiers, and therefore corresponds to a drawing objection. As best understood, the first and second axes are merely parallel.
Claim 40. It is unclear what Applicant means by "a solids trap”, " a liquid drain " or “cleaning means” because none of the features are apparently depicted in the drawings and are not discussed in terms of any particular embodiment. This 35 USC 112 rejection correlates to a drawing objection for not depicting the claimed subject matter.
Claim 41. It is unclear what is meant by, “wherein an end wall of the housing is openable to provide an emergency relief vent”.  An operable automatic relief vent as disclosed in the written description is not present in any of the embodiments. This rejection correlates in part to a drawing objection for not depicting the claimed subject matter.
Claims 28-39, and 43-46 are rejected based upon dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN 201442728, herein after “CN’728”.
CN’728 discloses:
47. (New) A valve apparatus for (intended use) connection to a tank or pipe, the valve apparatus comprising a housing, the housing (Annotated CN’728 for claim 47, herein after “A47”, and item 4) comprising a closed end wall (4) and a side wall (A47) extending from the periphery of the end wall, the valve apparatus further comprising a first opening (A47) and a second opening (A47) communicating with respective first (A47) and second (A47) conduits each for providing ingress and egress of fluid into and out of the housing through the first opening and the second opening, the side wall at least partially defining the second conduit (A47) and the second opening being at an opposite end of the side wall to the end wall (4), the housing containing discrete first (6) and second (5) valves which are spaced apart from one another, the first and second valves (6,5) selectively controlling fluid flow between the first and second conduits,Office Action mailed: March 4, 2022 Response Filed: June 1, 2022wherein, in use, a first principal flow axis (A) along the first conduit and a second principal flow axis (B) along the second conduit are parallel and opposed, the first valve (6) is configured (capability) to open (infinitive verb, however present) when a pressure (read at “A” and at “D3”, same pressure) in the first conduit is greater than a first pressure (A47, generally the chamber indicated at D2) and the second valve (5) is configured (capability) to open (infinitive verb, however present) when a pressure (different pressure still read at “A” and at “D3”) in the first conduit is less than the first pressure (A47, generally the chamber indicated at D2).

    PNG
    media_image1.png
    395
    687
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, claims 27-30, 32, 34-41, and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201442728, herein after “CN’728” in view of WO 2016/051209, herein after “WO’209”.

Regarding claim 27. CN’728 discloses:


    PNG
    media_image2.png
    983
    1459
    media_image2.png
    Greyscale


27. A valve apparatus (figure 1) for (intended use) connection to a tank or pipe (unlabeled bolt holes at the bottom of figure 1), the valve apparatus comprising a housing (1 and 7, both integral), a first opening (see Annotated CN’728, herein after “ACN’728”) and a second opening (ACN’728) communicating with respective first (ACN’728)  and second conduits (7) each for (intended use) providing ingress and egress of fluid into and out of the housing through the first opening and the second opening, the housing (1 and 7) at least partially defining the second conduit (7) and discrete first (6) and second valves (5) which are spaced apart from one another, the first and second valves selectively controlling fluid flow between the first and second conduits, wherein, in use, a principal flow axes (ACN’728) along the first conduit and a second principal flow axis (ACN’728) along the second conduit are parallel and opposed, the first valve (6) is configured (capability) to open (infinitive verb) when a pressure in the first conduit (ACN’728) is greater than a first pressure (ACN’728)  and the second valve (5) is configured (capability) to open (infinitive verb) when the pressure (ACN’728)  in the first conduit is less than the first pressure (ACN’728), wherein the valve apparatus further comprises a flame arrester element (3).
CN’728 further discloses a flame arrester (3) positioned within the housing (1 and 7, both integral), which is positioned such that the in-flow and out-flow both pass through the same flame arrester (see ACN3).
CN’728 does not disclose wherein the flame arrester element at least partially surrounds the first conduit.
WO’209 teaches (figure 1, note other figures are also appropriate) a first conduit (1) having a flame arrester element (3) which extends radially from the first conduit symmetrically to a housing 2, wherein both in-flow and out-flow would pass through the same flame arrester, thus WO’209 teaches, “wherein the flame arrester element at least partially surrounds the first conduit.” 


    PNG
    media_image3.png
    207
    230
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    701
    878
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to reposition the flame arrester (3, CN’728) of CN’728 to a position between the first conduit (ACN) and the housing (1 and 7, both integral, CN’728) as taught by WO’209, since WO’209 teaches a functional equivalent position for arresting flame both during in-flow and out-flow functions. 
28. CN’728 further discloses wherein the first and second valves are vertically (as depicted) and/or horizontally spaced apart from one another.
29. CN’728 further discloses wherein the second conduit (7) surrounds (as depicted) the first conduit (ACN).
30. CN’728 further discloses wherein the first and second conduits are coaxial (as depicted).
32. CN’728 further discloses wherein the first valve (6) comprises a first valve plate (that portion of 6 that cooperates with the unlabeled seat) or pallet and the second valve comprises a second valve plate (that portion of 5 which cooperates with the unlabeled seat) or pallet, the first valve plate or pallet and the second valve plate or pallet extending in the same plane or parallel (as depicted) to one another.
34. CN’728 further discloses comprising a diversion barrier (ACN’728)  or wall extending between the first conduit and the housing (1 and 7, both integral) and configured (capability) to occlude (infinitive verb) a portion of the second conduit (7).
35. CN’728 further discloses wherein the diversion barrier (ACN’728)  provides at least part of a diversion path ( as depicted, meets both intended uses) for (intended use) fluid flowing from the first opening to the second opening or from the second opening to the first opening.
36. CN’728 further discloses wherein the first conduit (ACN2) has a second end (ACN2), and further comprising an extension (ACN2) extending from the second end of the first conduit.

    PNG
    media_image5.png
    894
    1115
    media_image5.png
    Greyscale

37. CN’728 further discloses wherein the extension (ACN2)  is configured (capability) to define (infinitive verb) a flow path between the first conduit and one of the first and second valves, where the flow path bypasses the other of the first and second valve.
Note the flow path (best seen in ACN3 below) is taken to mean either of the entire flow paths from the first opening to the second opening or vice versa, fluid flow in both directions is influenced by the walls of the extension, see the entirety of flow paths A and B.

    PNG
    media_image6.png
    468
    471
    media_image6.png
    Greyscale

38. CN’728 further discloses wherein the flow path (ACN3) between the first opening and the second opening is longer in out-breathing mode than in in-breathing mode or is shorter (ACN3) in out-breathing mode (ACN3) than in in-breathing mode (ACN3).
39. CN’728 further discloses wherein the first and second valves are configured (capability) to be (infinitive verb) biased in use toward a closed position or condition by a respective resilient biaser. 
	Note: in the event Applicant perfects the claim language to require “a respective resilient biaser” further obviousness could be found in at least WO 97/48926.
40. CN’728 further discloses comprising one or more of: " a solids trap; " a liquid drain; " cleaning means (ACN, removal of the bolts).
41. CN’728 further discloses wherein a or the end wall of the housing is openable (ACN, removal of the bolts) to provide (infinitive verb) an emergency relief vent.
43. WO’209 further teaches wherein the flame arrester (2 or 3) element is located at least partially in or adjacent (both limitations are met) the second conduit (1 and 7, both integral).
44. (Currently Amended) WO’209 further teaches wherein the flame arrester element completely surrounds the first conduit.  
45. WO’209 further teaches wherein the flame arrester element extends radially from the first conduit.  
46. WO’209 further teaches wherein the flame arrester element is located symmetrically or asymmetrically around the first conduit.


Allowable Subject Matter
No allowable subject matter is being indicated at this time. Claim 31 has not been rejected with prior art because of the nature of the claim language and the associated 35 USC 112 rejection, wherein it is unclear how applicant’s disclosure meets the claim language of, “wherein the second conduit is defined between the first conduit and the housing.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753